DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 2/22/2022.
 Claims 2, 13 and 18 are cancelled. Claims 1, 3-12, 14-17 and 19-22 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason German on 3/10/2022.
The application has been amended as follows: 

1. (Currently Amended) A system comprising:
	one or more first electricity producing elements of a first electrical network;
	a first conductive path electrically coupling at least some of the first electricity producing elements to electrical wiring of an end user, wherein: the electrical wiring of the end user is coupled by a second conductive path to one or more second electricity producing elements of a public utility electrical network; and

	in response to a determination that the amount of electricity used by the end user
does not exceed the amount of electricity the first electrical network is capable of providing to the end user, draw electricity to the end user only from first electrical network; and
	in response to a determination that the amount of electricity used by the end user
exceeds the amount of electricity the first electrical network is capable of providing to the end user, draw electricity to the end user from the first electrical network and from the public utility electrical network, wherein:
	the switch at all times electrically isolates the first electrical network from the
public utility electrical network and the end user is a first end user;
	a third conductive path electrically coupling at least some of the first electricity producing elements to second electrical wiring of a second end user, and
	a controller electrically coupled to the first electricity producing elements and to the first conductive path and the third conductive path, wherein the controller is configured to specify a voltage and a frequency of electricity delivered to the first end user and the second end user from the first electricity producing elements, wherein the specified frequency and voltage of the electricity delivered to the first end user is the same as the specified frequency and voltage of the electricity delivered to the second end user even when the first end user and the second end user place different loads on the first electricity producing elements.

5. (Currently Amended) The system of Claim 1, wherein an electrical meter is coupled between the second conductive path and the electrical wiring of the first end user and no electrical meter is coupled between the first conductive path and the electrical wiring of the first end user.

first end user and the second end user.

10. (Currently Amended) The system of Claim 1, wherein the first electrical network is operated by a first entity other than the first end user and the second end user, and the public utility electrical network is operated by a second entity other than the first entity and the first end user and the second end user.

12. (Currently Amended) A system comprising one or more processors and a non-transitory
computer readable storage media embodying software coupled to the one or more processors, the one or more processors operable to execute the software to:
	determine whether an amount of electricity used by an end user exceeds an amount
of electricity a first electrical network is capable of providing to the end user, wherein the
first electrical network comprises a first conductive path electrically coupling the first
electrical network to electrical wiring of the end user, and the electrical wiring of the end
user is also electrically coupled to a second conductive path of a public-utility electrical
network;
	in response to a determination that the amount of electricity used by the end user
does not exceed the amount of electricity the first electrical network is capable of providing
to the end user, draw electricity to the end user only from first electrical network; and
	in response to a determination that the amount of electricity used by the end user
exceeds the amount of electricity the first electrical network is capable of providing to the
end user, draw electricity to the end user from the first electrical network and from the
public utility electrical network, wherein:
	a switch at all times electrically isolates the first electrical network from the

	the end user is a first end user; and
	the first electrical network further comprises:
		a third conductive path electrically coupling at least some of the first
electricity producing elements to second electrical wiring of a second end user, and
		a controller electrically coupled to the first electricity producing elements and to the first conductive path and the third conductive path, wherein the controller is configured to specify a voltage and a frequency of electricity delivered to the first end user and the second end user from the first electricity producing elements, wherein the specified frequency and voltage of the electricity delivered to the first end user is the same as the specified frequency and voltage of the electricity delivered to the second end user even when the first end user and the second end user place different loads on the first electricity producing elements.

14. (Currently Amended) The system of Claim 12, wherein an electrical meter is coupled between the second conductive path and the electrical wiring of the first end user and no electrical meter is coupled between the first conductive path and the electrical wiring of the first end user.

16. (Currently Amended) The system of Claim 12, wherein the first electrical network is operated by a first entity other than the first end user and the second end user, and the public utility electrical network is operated by a second entity other than the first entity and the first end user and the second end user.

17. (Currently Amended) A method comprising:
	determining, in association with a switch coupled between a first conductive path of a first electrical network and electrical wiring of an end user and between a second conductive 
	in response to a determination that the amount of electricity used by the end user does not exceed the amount of electricity the first electrical network is capable of providing to the end user, drawing, through the switch, electricity to the end user only from first electrical network; and
	in response to a determination that the amount of electricity used by the end user exceeds the amount of electricity the first electrical network is capable of providing to the end user, drawing, through the switch, electricity to the end user from the first electrical network and from the public utility electrical network, wherein:
	the switch at all times electrically isolates the first electrical network from the public utility
electrical network;
	the end user is a first end user; and
	the first electrical network further comprises:
		a third conductive path electrically coupling at least some of the first electricity producing elements to second electrical wiring of a second end user, and
		a controller electrically coupled to the first electricity producing elements and to the first conductive path and the third conductive path, wherein the controller is configured to specify a voltage and a frequency of electricity delivered to the first end user and the second end user from the first electricity producing elements, wherein the specified frequency and voltage of the electricity delivered to the first end user is the same as the specified frequency and voltage of the electricity delivered to the second end user even when the first end user and the second end user place different loads on the first electricity producing elements.

first end user and no electrical meter is coupled between the first conductive path and the electrical wiring of the first end user.

20. (Currently Amended) The system of Claim 12, wherein the specified voltage is approximately 480 volts and the specified frequency is approximately 60 Hz.

Reason For Allowance
Applicant filed amendment to correct the error in the specification, which overcomes the objection for the specification set forth in previous Office action.
Applicant amended the claims to overcome the 112(b) rejections.
Applicant added to independent claim 1 (and claims 12 and 17) additional limitation “and the end user is a first end user; a third conductive path electrically coupling at least some of the first electricity producing elements to second electrical wiring of a second end user, and a controller electrically coupled to the first electricity producing elements and to the first conductive path and the third conductive path, wherein the controller is configured to specify a voltage and a frequency of electricity delivered to the first end user and the second end user from the first electricity producing elements, wherein the specified frequency and voltage of the electricity delivered to the first end user is the same as the specified frequency and voltage of the electricity delivered to the second end user even when the first end user and the second end user place different loads on the first electricity producing elements”. No prior arts have been found to, individually or in combination, teach this additional limitation in the context of other limitations of claim 1. Therefore, independent claims 1, 12 and 17, together with their dependent claims, are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115